Citation Nr: 1219010	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  11-18 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim for entitlement to service connection for Parkinson's disease; and if so, whether service connection may be granted.


(The issue of entitlement to a waiver of overpayment for nonservice-connected pension benefits, for the period extending from June 1, 2001, through July 1, 2002, in the amount of $25,040.00 (US dollars), is the subject a separate action by the Board.)


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2011 rating action by the Department of Veterans Affairs (VA) Regional Office (RO), located in Nashville, Tennessee.  

Because the Veteran filed a notice of disagreement with the RO's June 2011 rating action and since the RO failed to issue to him a correct statement of the case on the issue, the matter remains pending and in appellate status until the benefit sought on appeal is granted, or a Board Decision resolves the appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the Veteran has not been sent a correct statement of the case with respect to this issue, and the remand action below addresses this item.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

As noted in the Introduction, the Veteran has expressed disagreement with the denial of his claim involving Parkinson's disease.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and these issues must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the Veteran of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011), 38 C.F.R. § 3.159 (2011), and Kent v. Nicholson, 20 Vet. App. 1 (2006), are fully complied with and satisfied as to the issue on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal. 

2.  The Veteran has filed a notice of disagreement concerning the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for Parkinson's disease, and if so, whether service connection may be granted.  Such a notice of disagreement was submitted in July 2011.  Although the Veteran submitted the notice of disagreement, the RO has not issued a statement of the case in response to the notice of disagreement.  As such, the AMC/RO should issue a statement of the case as to the following issue:  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for Parkinson's disease, and if so, whether service connection may be granted.  

The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the Veteran and his accredited representative the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


